Exhibit 10.1



Willis

Susan A. Sztuka-Gunn
Group Human Resources Director
212.915.8781
susan.gunn@willis.com



June 17, 2010



Strictly Personal & Confidential



Mr. Michael K. Neborak
16 Greenlawn Road
Katonah, NY  10536



Dear Michael:



We are delighted to offer you the position of Chief Financial Officer of Willis
Group Holdings Public Limited Company (the “Company”).  All terms and conditions
contained within this offer of employment are subject to the approval of the
Company’s Board of Directors and such Board’s Compensation Committee.  In this
role, you will report to the Company’s Chairman and Chief Executive Officer,
Joseph J. Plumeri, and you will be an Executive Officer and Executive Committee
member of the Company.  Your employing entity will be Willis North America Inc.
(which is referred to hereafter as “Willis”) and your physical office will be
located in New York, New York.  Unless otherwise mutually agreed, your
employment will commence on July 6, 2010.  To accept this offer, please sign
this letter where indicated below and return one copy of this letter at your
earliest convenience.

This offer is contingent upon satisfactory results with respect to:

 * An executive officer background check;
 * A standard drug screening test (arrangement details to be provided
   separately); and
 * Professional references.

This offer is also conditioned upon your execution of a Willis Employment
Agreement.  For your convenience, a copy of the agreement you will be asked to
sign is enclosed for your review.  This document does not promise employment for
a specified period -- either you or Willis may terminate the relationship at any
time, subject to the notice requirements of the Employment Agreement.

Compensation and benefits:  While in Willis’ employ and provided that you sign
and return this letter and your Willis Employment Agreement on or before date of
hire, you will receive compensation and benefits as described below:

1.

Base Salary: Your salary will be $ 41,666.67 per month (less applicable
withholdings), which is equivalent to $500,000.04 on a per annum basis. You will
be eligible for an annual salary review to be performed at the time Willis
normally conducts annual salary reviews. Your compensation and benefits may be
adjusted, in accordance with the Willis’s normal compensation and benefits
administration procedures, upon your annual review or from time to time.

  2.

Annual Incentive Plan ("AIP"): You will participate in the Willis AIP under
which you may become eligible to receive an annual award. Your annual AIP award
will have a target value equal to 100% of your per annum base salary (your
actual AIP award may be more or less than such target value), with the final
determination of the amount of any AIP award distribution to rest in the
discretion of the Willis and the Company. Further provided that, the AIP award
which you will receive for your contributions in year 2010 will be guaranteed at
target of five hundred thousand dollars ($500,000) and paid to you at the same
time that Executive Officer AIP awards are distributed, generally in March 2011
(i.e., subject to your continuous employment with Willis following your date of
hire by Willis up to and including the date that Willis would normally pay such
AIP award during March 2011). Any AIP award distribution to you may be made, in
whole or in part, in the form of (i) restricted stock units of Willis Group
Holdings plc or other instruments (including, but not limited to, other forms of
security instruments), any and or all of which may be a form of deferred
compensation and/or subject to vesting schedules and/or (ii) a restricted cash
payment that is subject to a vesting schedule and/or repayment obligation under
such circumstances as Willis may specify. Each of the foregoing forms of
compensation will be subject to such other terms and conditions as Willis
specifies, in accordance with Willis’s usual compensation practices and
procedures. Your participation in the AIP shall be subject to the AIP’s usual
terms and conditions (as may be modified from time to time), including (i) you
must be in the active employ of Willis at the time that any AIP award is
normally paid in order to be eligible to receive such AIP award and (ii) AIP
distributions will be subject to applicable withholdings.

--------------------------------------------------------------------------------



3.

Annual Equity Participation: You will be eligible to participate in the Willis
Partners Plan (the “WPP”) subject to the terms of the Company’s share and option
plans, as may be amended from time to time. Your target annual equity grant
award will be equal to one million dollars ($1,000,000). If granted, any equity
award to you will be made at the same time as all other similarly situated
executives receive their annual equity grant. The next expected grant date will
be May 2011.

  4.

Sign On Equity Award: Subject to the approval of the Company’s Board
Compensation Committee, on the first trading day of the month immediately
following the commencement of your employment (the “Grant Date”), you will be
granted an equity award (the “Sign On Equity Award”) with a total fair market
value as of the Grant Date of approximately five hundred thousand dollars
($500,000). The Sign On Equity Award will be comprised of both time vested
restricted stock units and performance restricted stock units, to be allocated
as follows: (i) two hundred and fifty thousand dollars ($250,000) in time vested
restricted stock units (the “Time RSU Award”), the value of said award to be
determined by the closing share price on the Grant Date; and (ii) two hundred
and fifty thousand dollars ($250,000) in performance restricted stock units (the
“Performance RSU Award”), the value of said award to be determined by the
closing share price on the Grant Date. The Performance RSU Award will be earned
subject to the achievement of the associated performance targets. Provided you
are employed by Willis on each of the anniversary dates set forth below and
subject to the performance targets being hit, where applicable, the Sign On
Equity Award will vest as follows:

 

Time RSU Award

 

• 33% on the 1st anniversary of the Grant Date

• 33% on the 2nd anniversary of the Grant Date

• 34% on the 3rd anniversary of the Grant Date

 

Performance RSU Award (if earned)

 

• 33% on the 1st anniversary of the Grant Date

• 33% on the 2nd anniversary of the Grant Date

• 34% on the 3rd anniversary of the Grant Date

  Additional materials describing terms and conditions of the Sign On Equity
Awards, including performance targets, will be provided to you under separate
cover following the Grant Date -- such materials will include acceptance forms
which you will need to execute to accept the Sign On Equity Awards. If you do
not sign and return the acceptance forms within the prescribed time limit,
Willis and/or the Company may, in their respective discretion, cancel the Sign
On Equity Awards.

--------------------------------------------------------------------------------



5.

Termination without Cause: If your employment is terminated by Willis without
“Cause” (as defined below), you will thereafter receive severance pay equivalent
to twelve (12) months’ base salary (less applicable withholdings) to be paid
over twelve (12) months, in semi-monthly installments.

  All other compensation and other benefits shall cease following such
employment termination (except for any accrued salary due with respect to
service provided prior to employment termination and except for any accrued and
vested pension benefits, if any, or other vested benefits, if any, payable in
the future). If you ever become eligible to receive any severance payments
described in this offer letter, you agree that (i) such severance payments will
be subject to discontinuance at the Company’s and/or Willis’s discretion if you
should violate the terms of any surviving restrictive covenants as set forth in
your Employment Agreement with Willis and (ii) your acceptance of any such
payments shall constitute your knowing and voluntary waiver of any right or
claim to receive severance benefits from Willis (or any of its affiliates)
pursuant to any severance benefit plan (if any) that Willis (or any of its
affiliates) may, at the time of your employment termination, maintain.   “Cause”
for purposes of employment termination by Willis is defined as (i) your gross
and/or chronic neglect of your duties, (ii) your conviction of a felony or
misdemeanor involving moral turpitude, (iii) material willful dishonesty,
embezzlement, fraud or other material willful misconduct by you in connection
with your employment, (iv) the issuance of any final order for your removal as
an associate of Willis by any state or federal regulatory agency, (v) your
violation of the restrictive covenant provisions contained in your Employment
Agreement with Willis or other agreement with the Company and/or Willis, (vi)
your material breach of any material duty owed to the Company and/or Willis,
including, without limitation, the duty of loyalty, (vii) your material breach
of any of your other material obligations under your Employment Agreement with
Willis or other agreement with the Company and/or Willis, (viii) any material
breach of the Company’s/Willis’s Code of Ethics by you, (ix) your failure to
achieve reasonable performance goals as specified by Willis or the Company, or
(x) your failure to maintain any insurance or other license necessary to the
performance of the duties of your position. Cause shall not exist unless the
Willis first provides you with written notice of such alleged Cause, including
specifying with particularity the conduct that is the basis for such alleged
Cause, and shall have provided you a period of no less than 30 days in which to
cure such Cause, if curable1. Cause shall not include an immaterial, isolated
instance of ordinary negligence or failure to act, whether due to an error in
judgment or otherwise, if you have exercised substantial efforts in good faith
to perform the duties reasonably assigned or appropriate to your position. You
will not be entitled to severance pay of any type from Willis following
employment termination for Cause.   Anything herein or elsewhere to the contrary
notwithstanding, in the event of a Change of Control2 all of your earned and
unvested restricted stock units and options in Willis Group Holdings plc shares
shall immediately vest.   6.

General Benefits: You will be allowed to participate in those employee benefit
programs which are generally made available by Willis to its associates, in
accordance with and subject to the normal terms and conditions of those
programs. A summary of Willis’s employee benefit programs will be provided for
your review.

  7.

Vacation: You will be allowed to accrue (in accordance with and subject to the
Willis’s vacation accrual policy) five (5) weeks of vacation per year, until
such time as Willis policy allows you to accrue more than that number of weeks’
vacation per year.

  8.

Application of Section 409A. Notwithstanding anything to the contrary in the
foregoing provisions, if Willis determines3 that you are a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended ( “Section 409A”) and if you become eligible under the terms and
conditions of this letter agreement to receive a payment from Willis or the
Company after your employment has ended, then, as and if required by Section
409A, any such payment otherwise payable under this letter agreement following
your employment separation, if any, shall be issued (as and if applicable) on or
within 30 days following the first business day of the seventh month following
your “separation from service” within the meaning of Section 409A.

--------------------------------------------------------------------------------

1 Both you and Willis acknowledge and agree that it is possible for certain
types of conduct which can give rise to Cause to be of such a severe and serious
nature that the Cause cannot be cured.  In such event, Wills will be under no
obligation to provide you with a reasonable period in which to cure the conduct
which gave rise to Cause.
2 “Change in Control” shall be defined as set forth in the relevant option plan,
restricted stock unit plan, option agreement and/or restricted stock unit
agreement.
3 As determined in accordance with the methodology established by Willis as in
effect on the date of termination.

--------------------------------------------------------------------------------



It is Willis’ strict policy that no associate bring or use any confidential
materials, proprietary materials or property (including, but not limited to,
files, computer diskettes or other documentation or property) belonging to that
person’s prior employer(s).  By signing below, you acknowledge that you
understand this policy and will comply with it.  

Willis has assembled some of the best professionals in the insurance brokerage
industry.  We are convinced that your experience and expertise will help us
maintain and enhance our reputation.  We look forward to having you join the
Willis team!



Sincerely,

/s/ Susan Sztuka-Gunn



Susan Sztuka-Gunn
Group Director of Human Resources





I, Michael K. Neborak, hereby agree to accept employment pursuant to the terms
and conditions set forth above:



/s/ M. K.
Neborak                                                                                   

SIGNATURE



Date:  June 22, 2010



--------------------------------------------------------------------------------



FORM OF EMPLOYMENT AGREEMENT



This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of the 6th day of
July 2010 between Willis North America Inc. (”Employer”) and Michael K. Neborak
(”Employee”).

 In consideration of the mutual covenants and promises contained herein and for
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.        Employment, Compensation and Benefits. Employer will pay Employee such
compensation and benefits as are set forth in the offer letter attached as
Exhibit A. Such compensation and benefits may be changed by Employer pursuant to
its normal compensation and benefit review procedures or from time to time.

2.        Confidential Information and Work for Hire.

a.  Employer shall provide Employee with access to nonpublic Employer/Willis4
information to the extent reasonably necessary to the performance of Employee’s
job duties. Employee acknowledges that all non-public information (including,
but not limited to, information regarding Employer’s clients), owned or
possessed by Employer/Willis (collectively, “Confidential Information”)
constitutes a valuable, special and unique asset of the business of
Employer/Willis. Employee shall not, during or after the period of his/her
employment with Employer (i) disclose, in whole or in part, such Confidential
Information to any third party without the consent of Employer or (ii) use any
such Confidential Information for his/her own purposes or for the benefit of any
third party.  These restrictions shall not apply to any information in the
public domain provided that Employee was not responsible, directly or
indirectly, for such information entering the public domain without the
Employer’s consent. Upon termination of Employee’s employment hereunder,
Employee shall promptly return to Employer all Employer/Willis materials,
information and other property (including all files, computer discs and manuals)
as may then be in Employee’s possession or control.

b.  Any work prepared by Employee as an employee of Employer including written
and/or electronic reports and other documents and materials shall be “work for
hire” and shall be the exclusive property of the Employer.  If, and to the
extent that, any rights to such work do not vest in Employer automatically, by
operation of law, Employee shall be deemed to hereby unconditionally and
irrevocably assign to Employer all rights to such work and Employee shall
cooperate fully with Employer’s efforts to establish and protect its rights to
such work.

3.        Employee Loyalty, Non-competition and Non-solicitation.  Employee
understands that Employee owes a duty of loyalty to Employer and, while in
Employer’s employ, shall devote Employee’s entire business time and best good
faith efforts to the furtherance of Employer’s legitimate business
interests.  All business activity participated in by Employee as an employee of
Employer shall be undertaken solely for the benefit of Employer.  Employee shall
have no right to share in any commission or fee resulting from such business
activity other than the compensation referred to in paragraph 1.  While this
Agreement is in effect and for a period of two years following termination of
Employee’s employment with Employer, Employee shall not, within the
“Territories” described below:

a.  directly or indirectly solicit, accept, or perform, other than on Employer’s
behalf, insurance brokerage, insurance agency, risk management, claims
administration, consulting or other business performed by the Employer/Willis
from or with respect to (i) clients of Employer/Willis with whom Employee had
business contact or provided services to, either alone or with others, while
employed by either Employer or any affiliate of Employer and, further provided,
such clients were clients of Employer/Willis either on the date of termination
of Employee’s employment with Employer or within twelve (12) months prior to
such termination (the “Restricted Clients”) and (ii) active prospective clients
of Employer/Willis with whom Employee had business contacts regarding the
business of the Employer/Willis within six (6) months prior to termination of
Employee’s employment with Employer (the “Restricted Prospects”).

--------------------------------------------------------------------------------

4  All references in this Employment Agreement to “Employer/Willis” shall be
understood to refer to Employer and/or Employer’s parent companies and other
affiliates, as well as their successors and assigns.

--------------------------------------------------------------------------------



b. directly or indirectly (i) solicit any employee of Employer/Willis
(“Protected Employees”) to work for Employee or any third party, including any
competitor (whether an individual or a competing company) of Employer/Willis or
(ii) induce any such employee of Employer/Willis to leave the employ of
Employer/Willis. Notwithstanding the foregoing (and as an exception to the
foregoing terms of this paragraph 3.b.), Protected Employees will not
include  Illena McComiskey, should she become employed by Employer or by any of
its affiliates  (i.e., that administrative assistant with whom you worked prior
to becoming employed with  Employer).

For purposes of this paragraph 3, “Territories” shall refer to those counties
where the Restricted Clients, Restricted Prospects, or Protected Employees of
Employer/Willis are present and available for solicitation.

4.        Term and Termination.  This Agreement shall commence upon the
effective date first set forth above and shall continue until terminated (i) by
either party, with or without cause, upon ninety calendar days’ prior written
notice, (ii) immediately by Employer upon any willful misconduct or material
breach by Employee of this Agreement, or (iii) immediately upon the Employee’s
death or disability (as disability is defined in Employer’s Long Term Disability
Benefits Plan).  If this Agreement is terminated by either party on ninety days’
prior written notice pursuant to this paragraph 4, Employee shall remain an
employee of Employer through the effective date of such termination, subject to
all of the rights and obligations of an employee during such period, and
Employee’s employment hereunder shall terminate at the end of the notice period.
At its sole option, Employer may elect to direct Employee not to report to work
and/or enter Employer’s office premises or otherwise perform certain services
during such ninety day notice period, and Employee shall comply with any such
direction.  During such ninety day notice period, Employer shall pay Employee
the base salary due Employee during the notice period in accordance with its
normal payroll practices. Paragraphs 2, 3, 5 and 7 shall survive termination of
this Agreement.

5.        Mandatory Binding Arbitration.  Except for a claim beginning with a
request for injunctive relief brought by Employer or Employee, Employer and
Employee agree that any dispute arising either under this Agreement or from the
employment relationship shall be resolved by arbitration – it is understood that
disputes arising either under this Agreement  or from the employment
relationship shall be understood to include, but not be limited to, any and all
disputes  concerning any claim by the Employee against the Employer/Willis
concerning or  relating to (i) alleged illegal discrimination against the
Employee in the terms and conditions of employment (including but not limited to
any claim of alleged illegal discrimination on the basis of  race, color,
religion, sex, gender,  national origin, age, physical disability and/or mental
disability), (ii) alleged public policy violations, (iii) alleged wrongful
employment termination and/or (iv) any other disputes arising from or in
connection with the employment relationship.   Each party expressly waives any
right, whether pursuant to any applicable federal, state, or local statute, to a
jury trial and/or to have a court of law determine rights and award damages with
respect to any such dispute. The party invoking arbitration shall notify the
other party in writing (the “Written Notice”).  The parties shall exercise their
best efforts, in good faith, to agree upon selection of a single arbitrator.  If
the parties are unable to agree upon selection of a single arbitrator, they
shall so notify the American Arbitration Association (“AAA”) or another agreed
upon arbitration administrator and request that the arbitration provider work
with the parties to select a single arbitrator.  The arbitration shall be (i)
conducted in accordance with the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes, (ii) held at a location
reasonably convenient to that office of the Employer at which the Employee had
most recently been assigned and (iii) completed within six months (or within
such other time as the parties may mutually agree) of the receipt of Written
Notice by the party being notified. The arbitrator shall have no authority to
assess punitive or exemplary damages as to any dispute arising out of or
concerning the provisions of this Agreement or otherwise arising out of the
employment relationship, except as and unless such damages are expressly
authorized by otherwise applicable and controlling statutes. The arbitrator’s
decision shall be final and binding and enforceable in any court of competent
jurisdiction.  To the extent permitted by applicable law, each party shall bear
its own costs, including attorneys’ fees, and share all costs of the arbitration
equally.  Nothing provided herein shall interfere with either party’s right to
seek or receive damages or costs as may be allowed by applicable statutory law.

--------------------------------------------------------------------------------



6.        Representations and Warranties.  Employee represents and warrants:

a. except as specifically provided by Employee to Employer in writing, Employee
is not subject to either an agreement with any former employer or otherwise or
any court order, judgment or decree which places restrictions on Employee’s
business activities and that if employee is subject to any of the foregoing,
Employee will, by the earlier of the commencement date of employment or
execution of the Agreement provide Employer with a copy of such agreement,
order, judgment, or decree; and

b.   Employee has reviewed and will abide by the Employer/Willis Code of Ethics.

7.        Miscellaneous.  This Agreement sets forth the entire agreement between
the parties and supersedes any and all prior agreements and understandings
regarding the subject matter herein.  This Agreement may only be modified by a
written instrument signed by both parties. If any term of this Agreement is
rendered invalid or unenforceable by judicial, legislative or administrative
action, the remaining provisions hereof shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.  Except for notices by
Employer to Employee which Employer chooses to hand deliver to Employee, any
notices given pursuant to this Agreement shall be sent by first class US postal
service or overnight courier service to the addresses set forth below (or, to
the then current address of a party, with both parties agreeing to promptly
provide the other party with written notice of any change in address). This
Agreement shall be governed by the law of the state in which Employee is
assigned a regular office location by Employer, without giving effect to that
state’s conflicts of law principles.  The waiver by either party of any breach
of this Agreement shall not operate or be construed as a waiver of that party’s
rights upon any subsequent breach.  This Agreement shall inure to the benefit of
and be binding upon and enforceable against the heirs, legal representatives and
assigns of Employee and the successors and assigns of Employer. Should Employee
be transferred or reassigned from Employer to a parent company or affiliate of
Employer, this Agreement shall be deemed to be automatically assigned by
Employer to such new employer.  Employee’s acceptance of Employee’s first
payment of compensation from such new employer shall be deemed as Employee’s
acknowledgement of (i) such assignment and (ii) the continuation of Employee’s
employment pursuant to the terms and conditions of this Agreement. Monetary
damages may not be an adequate remedy for Employee’s breach of paragraphs 2 or 3
of this Agreement and Employer may, in addition to recovering legal damages
(including lost commissions and fees), proceed in equity to enjoin Employee from
violating any of the provisions. Upon the commencement by the Employee of
employment with any third party, during the two (2) year period following
termination of employment hereunder, the Employee shall promptly inform such new
employer of the substance of paragraphs 2 and 3 of this Agreement.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to become effective as of the date first above written.

EMPLOYEE:  Michael K. Neborak



____________________________________

Date:  _______________________________


Address:





EMPLOYER:  Willis North America Inc.
One World Financial Center
200 Liberty Street
New York, NY 10281-1003



BY:_________________________________

TITLE:______________________________





--------------------------------------------------------------------------------









EXHIBIT A
OFFER LETTER



[Attach copy of signed offer letter]





